IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42654

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 575
                                                )
       Plaintiff-Respondent,                    )   Filed: July 29, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DAVID THOMAS TAYLOR,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for felony operating a motor vehicle while
       under the influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       David Thomas Taylor pled guilty to felony operating a motor vehicle while under the
influence of alcohol, Idaho Code §§ 18-8004, 18-8005.          In exchange for his guilty plea,
additional charges were dismissed including an allegation that he was a persistent violator. The
district court imposed a unified sentence of eight years, with a minimum period of confinement
of three years. Taylor appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Taylor’s judgment of conviction and sentence are affirmed.




                                                   2